Citation Nr: 0829021	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the diabetes 
mellitus disease process, distinct from separately rated 
complications, currently rated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
These issues were previously before the Board in August 2007, 
when they were remanded to provide the veteran with 
appropriate notice and for additional development of the 
record.

The RO's June 2002 rating action denied service connection 
for PTSD and granted service connection for diabetes mellitus 
with a rating of 20 percent effective from May 21, 2001.  
Subsequently, a June 2003 rating action (sent to the veteran 
in November 2003) revised the effective date of the 
disability rating to July 29, 1994.  This new effective date 
was assigned with reference to Nehmer v. United States 
Veterans Administration, 32 F.Supp. 1404 (N.D. Cal. 1989), 
and the new effective date corresponds to the date the RO 
originally received the veteran's first claim for service 
connection for diabetes.  The RO has assigned a 20 percent 
disability rating for diabetes from July 29, 1994, and this 
entire period is currently on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's activities have not been regulated as part of 
the medical treatment prescribed for his diabetes disease 
process, distinct from separately rated complications.




CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Most recently, in a letter sent in 
September 2007, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, this letter advised of the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of the April 2008 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in September 
2007 which directly explained how VA determines disability 
ratings and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
April 2008.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

With regard to the diabetes mellitus increased rating claim 
on appeal, the Board notes that the veteran's written 
testimony, including his July 2003 written testimony, 
specifically addressed his contentions regarding the severity 
of the disability (diabetes) and the effect that it has on 
the claimant's employment and daily life; the veteran also 
made reference to restrictions upon his diet and his capacity 
for activity.  Such testimony demonstrates actual knowledge 
of the requirements for the increased compensation sought.  
Further, the veteran is represented by a National service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained; VA 
has also obtained medical records which were in the custody 
of the Social Security Administration (SSA).  The veteran has 
been afforded multiple VA examinations to evaluate his 
diabetes mellitus; VA examination reports dated June 2005 and 
May 2006 are most recently of record.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
The rating criteria were changed effective June 6, 1996.  
Since the July 29, 1994 effective date of the veteran's 20 
percent rating for diabetes predates the current rating 
criteria, the Board will evaluate the award utilizing both 
the old and the new criteria, which are nearly identical.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the new rating criteria 
discussed above have a specified effective date without 
provision for retroactive application, the new rating 
criteria may not be applied prior to that effective date.  As 
of the effective date, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.

Prior to June 6, 1996, diabetes mellitus was rated as 10 
percent disabling if mild, controlled by restricted diet 
without insulin, and without impairment of health or vigor or 
limitation of activity.  A 20 percent rating was assigned for 
a moderate disability with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  A 40 percent rating was assigned for a moderately 
severe disability, requiring large insulin dosage, restricted 
diet and careful regulation of activities, i.e. avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating required a severe disability with episodes of 
ketoacidosis or hypoglycemic reactions, with considerable 
loss of weight or strength and with mild complications such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating required 
a pronounced disability which was uncontrolled, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. Part 4, Code 7913 (1995).

Since June 6, 1996, the regulations hold that a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities; a 60 percent rating is warranted when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated; and a 100 percent rating when the diabetes 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities), with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions,  that the veteran requires insulin 
injections to regulate his diabetes, and this is reflected in 
the currently assigned 20 percent disability rating under 
either set of applicable criteria.  The currently assigned 20 
percent disability rating also already contemplates, under 
either set of criteria, a finding that the veteran is on a 
restricted diet due to his diabetes.  The next higher rating 
of 40 percent is not warranted in this case unless it is 
shown that the veteran's activities have been regulated as 
part of the medical treatment prescribed for his diabetes 
disease process.  The Board finds that the evidence does not 
show that the veteran's activities have ever been medically 
regulated in connection with treatment of his diabetes 
disease process in such a fashion, and thus no rating in 
excess of 20 percent can be warranted during the period on 
appeal.

The veteran underwent a VA fee-basis examination in April 
2006, with a  corresponding report authored in May 2006.  The 
report shows that the veteran's diabetes had existed for 14 
years, and had no history of diabetic ketoacidosis.  The 
veteran averaged four doctor visits per year for his 
diabetes.  The report discusses the veteran numerous 
complications and symptoms associated with diabetes, 
including diabetic pathologies which are separately rated.  
Some issues of fatigability and limited capacity for exertion 
were discussed, including as attributed to the veteran's 
separately rated heart disease pathology.  Most significantly 
in this case for the purposes of rating the veteran's 
diabetes mellitus disease process, distinct from separately 
rated complications, this examination report's diagnostic 
findings state that "The diabetes does not cause any 
restriction of activities."  This VA examination report does 
not otherwise indicate any need, current or past, for medical 
restriction of activities as a result of the diabetes disease 
process.  This medical report, containing the competent 
medical findings of a medical professional upon personal 
inspection of the veteran, is highly probative evidence 
regarding the severity of the diabetes disease.  This report 
specifically finds that an essential element of the criteria 
for a rating in excess of 20 percent is not met; thus, it 
weighs significantly against the claim.

A June 2005 VA examination fee-basis examination report 
contains no information which pertinently contrasts or 
contradicts the May 2006 report.  The June 2005 report does 
not suggest any medical requirement for prescribed 
restriction of activities.  Moreover, the June 2005 report 
indicates that the diabetes treatment has involved "no 
change in diet."  The Board notes that no rating in excess 
of 20 percent can be warranted, under either set of 
applicable schedular criteria, without restriction of diet 
associated with the treatment of diabetes.  This medical 
report, containing the competent medical findings of a 
medical professional upon personal inspection of the veteran, 
is highly probative evidence regarding the severity of the 
diabetes disease process as of June 2005.  This report 
specifically finds that at least one essential element of the 
criteria for a rating in excess of 20 percent is not met; 
thus, it weighs significantly against the claim.

The Board has reviewed the veteran's medical records 
throughout the period on appeal, including VA treatment 
records, private treatment records, and documents obtained 
from SSA custody.  The Board finds no indication of medically 
prescribed restriction of activities associated with 
treatment of his diabetes disease process.  Nor does the 
Board find any evidence which otherwise persuasively 
contradicts the probative indications of the VA examination 
reports discussed above.  There is no suggestion that the 
veteran's diabetes had previously been more severe than was 
reflected at the time of his most recent VA examination 
reports.

The Board recognizes that the veteran suffers from 
complications associated with diabetes mellitus which are 
separately rated and not a part of this particular issue on 
appeal.  The veteran has been awarded separate disability 
ratings for peripheral neuropathy (currently rated 20 percent 
for each leg) and atherosclerotic heart disease (currently 
rated 100 percent); the veteran has also been separately 
awarded special monthly compensation for the loss of use of a 
creative organ.  Those separate ratings are not part of this 
issue on appeal.  In light of this, the Board acknowledges 
that a December 1994 private medical record states that the 
veteran's angina, related to his heart disease, was 
"severely restricting his exertional activities."  This 
limitation is contemplated in the veteran's 100 percent 
disability rating for atherosclerotic heart disease; the 
medical evidence does not otherwise indicate restriction of 
activities independently associated with the treatment of the 
diabetes disease process itself.

The Board notes that the veteran separately perfected an 
appeal of the rating originally assigned for his 
atherosclerotic heart disease, resulting in the current 100 
percent rating for that pathology, but the veteran did not 
perfect an appeal of the ratings assigned for his peripheral 
neuropathy.  Furthermore, the Board notes that a December 
2006 RO rating decision granted service connection for 
diabetic retinopathy of the right eye and granted service 
connection for hypertension associated with diabetes.  The 
December 2006 RO rating decision found that the retinopathy 
and hypertension were not themselves compensably disabling.  
The veteran has not appealed those determinations.  
Retinopathy and hypertension, like heart disease and 
neuropathy, are assigned separate ratings based upon 
applicable rating criteria distinct from the analysis of the 
diabetes mellitus disease process itself; those associated 
secondary diagnoses are not a part of this current appeal 
concerning the rating of the underlying diabetes mellitus 
disease process.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his diabetes mellitus 
disease process, distinct from its separately rated 
complications, is more severe than currently rated.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding the clinical severity 
of a disease.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus 
disease process.  There is no basis for assignment of a 
disability rating in excess of 20 percent for the diabetes 
disease process.  The Board again emphasizes that although 
the veteran may require insulin and a restricted diet, there 
is no persuasive evidence that the veteran's activities have 
been regulated by medical professionals in managing his 
diabetes.  As such, the veteran most nearly meets the 
criteria for a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of persuasive evidence 
of a need for regulation of activities, there is simply no 
basis for a higher rating for the diabetes disease process 
throughout the period on appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a higher rating in 
this case.


ORDER

A rating in excess of 20 percent for the diabetes mellitus 
disease process, distinct from separately rated 
complications, is not warranted.  To this extent, the appeal 
is denied.


REMAND

The Board's February 2007 remand directed that appropriate 
efforts be taken to attempt to verify the veteran's claimed 
PTSD stressor events.  In particular, attention was directed 
to pursuing alternative means of reconstructing critical 
service personnel information in light of the fact that the 
veteran's personnel records have been determined to be 
missing.  The Board also directed that the veteran be 
furnished appropriate notice as required by 38 C.F.R. 
§ 3.304(f)(3) with regard to his claimed stressor events 
involving personal assault.  Further, the Board directed that 
after completion of the above, the veteran should be 
scheduled for a new VA PTSD examination.

The record reflects that the RO, in processing the remand 
instructions, repeated its prior determination regarding the 
NPRC's report that the veteran's service personnel records 
are missing; there is no indication that any steps to pursue 
alternative channels for reconstructing the personnel 
information were pursued.  There is also no indication in the 
claims-folder that the veteran was ever furnished the 
appropriate notice as required by 38 C.F.R. § 3.304(f)(3) 
with regard to his claimed stressor events involving personal 
assault.  Furthermore, there is no indication in the claims-
folder that the veteran was afforded the VA PTSD examination 
directed by the remand.

Thus, the Board is compelled to remand this issue to the RO 
for completion of the required actions prior to appellate 
review of this issue.  The Board regrets the additional delay 
in again remanding this issue, but the action is necessary to 
ensure compliance with the requirements of the Board's 
February 2007 remand; the Board is under a duty to ensure 
compliance with the terms of its prior remands.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998).

For the sake of clarity, the Board hereby repeats pertinent 
portions of its discussion of the necessary actions from the 
February 2007 remand:

The Board observes that the veteran's service personnel 
records appear to be missing due to no fault of the 
veteran's.  In such circumstances, VA has a heightened duty 
to assist the veteran in the development of evidence 
favorable to his claim.  The record shows that the veteran 
has been diagnosed with PTSD, and the RO has denied the 
veteran's claim for service connection due to a lack of 
verification of the occurrence of any of his claimed stressor 
events.  One of the claimed stressor events in particular, 
involving a ship's confrontation with hostile enemy divers, 
has been documented as having occurred but remains unverified 
only to the extent that the veteran's presence aboard that 
ship at that time is not demonstrated.  The Board 
acknowledges that the RO did attempt to obtain the veteran's 
complete service personnel file, and that the National 
Personnel Records Center (NPRC) has reported that the records 
are either non-existent or not in their custody.  However, 
the Board does not find any showing that alternative means of 
reconstructing critical service personnel information have 
been pursued, particularly as may regard the matter of 
establishing the important contention regarding the veteran's 
presence aboard a particular ship or the veteran's claimed 
involvement in fights leading to an Article 15 Captain's 
Mast.

Additionally, the veteran's PTSD claim has included his 
testimony that he suffers from PTSD, in part, due to being 
'kicked' by a superior during boot camp.  This description, 
in addition to at least one other claimed event involving 
fights, can be reasonably understood as alleging that PTSD 
has resulted from an episode of personal assault during 
service.  Under the circumstances, including consideration of 
the heightened duty to assist the veteran in light of the 
fact that his personnel records appear to have been lost, the 
Board believes that all appropriate notices must be expressly 
provided to the veteran as specifically pertain to his 
claims.

The Court has noted that in claims for service connection for 
PTSD based on personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet.App. 272, 277 (1999).  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.

The Board notes that the current version of 38 C.F.R. 
§ 3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant.

In addition, the Court in Patton held that the evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  Finally, effective March 7, 
2002, VA amended the regulations concerning the evidence 
necessary to establish the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  These new regulations partially divided and 
expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). 

In this case, the Board finds that the veteran has not been 
provided sufficient notice regarding the types of evidence 
which could support his personal assault claim.  Therefore, a 
remand is warranted to provide the veteran and his 
representative a letter that advises them as required by 38 
C.F.R. § 3.304(f)(3), and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
AMC/RO should provide the appropriate 
assistance in obtaining evidence 
corroborating significant behavioral 
changes from any sources which the veteran 
may identify.

2.  The AMC/RO should review the claims 
file and prepare a summary of all the 
veteran's claimed stressors which may 
reasonably be possible to verify, 
including the veteran's description of an 
event involving his ship's confrontation 
with hostile enemy divers.  This summary, 
all stressor statements, and DD Forms 214, 
along with any other supporting documents, 
should be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315- 
3802, for verification.  In particular, 
attention should be directed to the matter 
of verifying the veteran's presence aboard 
the ship he claims he was serving upon at 
the time of the described incident.  Any 
additional development recommended by that 
office should be accomplished.

3.  Following the above, the AMC/RO should 
make a specific determination with respect 
to whether the veteran was exposed to a 
verified stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.

4.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The AMC/RO should inform 
the examiner of any verified stressor(s) 
(or if the veteran engaged in combat).  
The examiner should review the record, to 
include service personnel records, and 
offer an opinion as to:

a)  Is there evidence in the claims-
file of action or behavioral changes 
after any claimed personal assault 
incident which indicates that it is at 
least as likely as not (a 50-percent or 
greater probability) that the claimed 
in-service assault occurred?  The 
examiner should offer an opinion in 
accordance with the guidance set forth 
in 38 C.F.R. § 3.304(f)(3).  As to the 
opinions offered by the examiner, the 
examiner should clearly indicate 
whether or not the opinions are based 
on history furnished by the veteran or 
on objective evidence in the claims 
file.

b)  Specifically confirm or refute 
whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the 
examiner should clearly identify the 
claimed events that are considered 
stressors supporting the diagnosis.

5.  All action taken to comply with the 
instructions of this remand should be 
documented in the claims folder.  If any 
instruction proves to be impossible to 
comply with after appropriate reasonable 
efforts have been exhausted, this should 
be formally noted in the claims folder.

6.  After completion of the above and any 
other development the AMC/RO should deem 
necessary, the AMC/RO  should review the 
expanded record and determine if the 
veteran's claim on appeal can be granted.  
If the appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


